Citation Nr: 0431595	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from August 1978 to August 
1981. 

In a November 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  In January 2001, the RO sent the 
veteran a letter, informing him that it was reconsidering his 
claim based 
upon the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In 
a September 2001 rating decision, the RO again denied the 
veteran's claim.  

In September 2001, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  In a January 2002 rating decision, the 
RO reopened and denied the claim.  The veteran disagreed with 
the January 2002 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2002.  

In December 2003, the Board determined that new and material 
evidence has been submitted which was sufficient to reopen 
the claim.  The Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  The case is 
once again before the Board.

The Board notes that although the veteran requested a Board 
hearing in his November 2002 VA Form 9, he specifically 
withdrew his request in a January 2003 letter, signed by him.  
There are no other outstanding hearing requests of record.

Issue not on appeal

The Board observes that in addition to remanding the issue 
listed above, its December 2003 decision also included a 
remand as to the issue of the veteran's entitlement to 
service connection for a gastrointestinal disorder.  In a 
July 2004 rating decision, the RO granted service connection 
and assigned a 10 percent disability rating.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, the gastrointestinal issue is no longer within 
the Board's jurisdiction and it will be addressed no further 
herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].


FINDING OF FACT

The medical and other evidence supports a conclusion that the 
veteran has dysthymia/depression that is related to his 
active military service.


CONCLUSION OF LAW

A psychiatric disorder, dysthymia/depression, was incurred as 
a result of the veteran's active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
VCAA.  This law eliminated the former statutory requirement 
that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are no 
longer applicable to this claim, the VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment but not yet 
final as of that date.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2002 rating decision, by the October 
2002 statement of the case (SOC), and by the December 2002 
and May 2004 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  More significantly, a letter was sent to the 
veteran in January 2001, with a copy to his representative, 
which was specifically intended to address the requirements 
of the VCAA.  That letter explained in detail the elements 
that must be established in order to grant service connection 
for depression.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2001 VCAA letter, the RO informed the veteran that 
the RO would "request private medical records and related 
evidence as well as records from other government agencies 
such as Social Security."  And that they "may also schedule 
a VA examination to evaluate the severity of [his] claimed 
disabilities."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2001 letter told the veteran that "[i]f there is 
any other evidence you want us to consider such as medical 
records from your private doctor, complete VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, [so] we can request your 
private medical records for you."  It also informed him 
that, "[i]n limited cases, non-medical evidence such as a 
witness statement or accident report, is sufficient to 
document events leading to injury."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the January 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), the Board believes that the 
statement, "[i]f there is any other evidence you want us to 
consider[...]we can request[...]records for you," substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that January 2001 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's December 2003 
remand the veteran underwent a VA examination in April 2004, 
the results of which are reported below.  The veteran was 
also afforded a VA examination in November 2001.  The RO 
requested and obtained the veteran's service medical records 
and VA outpatient treatment records.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted an official Command 
History for his ship in August 2004.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  Although he 
requested a BVA hearing in his November 2002 VA Form 9, he 
specifically withdrew his request in a January 2003 letter, 
signed by him.  There are no other outstanding hearing 
requests of record. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), there a current medical 
diagnosis with respect to a psychiatric disorder.  The 
veteran was diagnosed with depression in September 2001 by 
his private physician, Dr. J.D.A.  He was diagnosed with 
dysthymia by the April 2004 VA examiner.  "Dysthymia is 'a 
mood disorder characterized by depressed feeling (sad, blue, 
low, down in the dumps) and loss of interest or pleasure in 
one's usual activities and in which associated symptoms have 
persisted for more than two years but are not severe enough 
to meet the criteria for major depression.' Dorland's 
Illustrated Medical Dictionary 519 (28th ed. 1994)."  
Andrews v. Principi, 16 Vet. App. 309, 310 (2002).  
Accordingly, the first Hickson element is met.  While the 
first Hickson element has been met by diagnoses of 
dysthymia/depression, the Board wishes to point out that a 
current diagnosis of PTSD is not shown.  

With respect to the matter of alleged PTSD, the Board notes 
in this connection that pursuant to its December 2003 remand 
the veteran underwent a mental disorders examination in April 
2004.  The examiner concluded, based on the veteran's account 
of dealing with the aftermath of a boiler explosion aboard 
ship during his active service, that the veteran had PTSD.  
While there is no doubt that a boiler explosion occurred on 
the veteran's ship, and such is documented in a Command 
History report submitted by veteran, his exaggerated account 
of what occurred in relation to that incident differs 
radically from the official written account, fatally 
undermining the diagnosis of PTSD made on the basis of that 
account.  

The veteran told the April 2004 examiner that "[m]any people 
were injured, some of them burned severely.  [The veteran] 
was involved in moving some of these burned sailors out and 
away from that area."  However, in August 2004 the veteran 
submitted the official account of that same incident.  The 
Command History for 1980 records that "no injuries were 
sustained" as a result of the boiler explosion.  The 
veteran's statements directly contradict the official and 
contemporaneous written account of the incident.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has held that VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party.  Personal interest may, 
however, affect the credibility of the evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board 
has considered the statements provided by the veteran 
concerning the boiler explosion. Weighing heavily against his 
statements are the official records, which clearly indicate 
that no injuries occurred.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The Board 
finds the veteran stressor statement as to helping seriously 
injured sailors to be incredible. 

The fact that the April 2004 examiner's diagnosis was based 
on an inaccurate account of a stressor event renders the 
diagnosis of no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [an examiner's impression based upon an 
inaccurate factual premise has no probative value].  See also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

Accordingly, in the absence of competent medical evidence of 
PTSD, service connection for PTSD may not be granted.  See 38 
C.F.R. § 3.304(f) (2004); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) [service 
connection presupposes a current diagnosis of the claimed 
disability].  Nevertheless, as discussed above the Board has 
found that the diagnoses of depression and dysthymia satisfy 
the first Hickson element.  

With respect to the second Hickson element, the Board notes 
that the veteran's service medical records contain a notation 
by the veteran, as interpreted by the medical professional 
who conducted the separation examination, that the veteran 
was suffering depression or excessive worry over a urinary 
tract infection.  The veteran's separation examination shows 
normal psychiatric findings.  

While there is no evidence that the veteran was ever 
diagnosed or treated for depression in service, the notation 
of depression by a medical professional on the veteran's 
report of medical history at separation at the very least 
brings the evidence for and against the matter into 
approximate balance.  Accordingly, the benefit of the doubt 
is given to the veteran and the second Hickson element is 
met.  See 38 C.F.R. § 3.102 (2004).

With respect to the third Hickson element, the record 
contains several medical nexus statements, all of which 
relate the veteran's currently diagnosed depression or 
dysthymia to his military service.  On three separate 
occasions, a VA physician, Dr. J.D.A., has stated his belief 
that the veteran's depression is related to depression he 
experienced in the military.  In September 2001, he stated 
that it was his opinion, after review of the service medical 
records, that the veteran's present condition [depression] 
was more than likely related to depression he had while on 
active duty.  He made a similar statement in July 2002; and, 
in October 2002, he submitted a letter stating that, after 
review of the service medical records, he concluded that the 
veteran was diagnosed with depression in service, and in his 
opinion, that is the same depression he currently suffers 
from.  

The Board remanded this claim in December 2003 specifically 
to obtain a medical opinion as to whether the veteran has a 
psychiatric disorder that is related to an injury or disease 
in service.  The April 2004 VA mental disorders examiner 
diagnosed dysthymia and stated his opinion that it is at 
least as likely as not that the current disorder is related 
to military service.  There is in fact no medical nexus 
evidence that disputes or contradicts a relationship between 
the currently diagnosed dysthymia or depression and the 
veteran's military service.  The Board therefore finds that 
the third Hickson element is met.  

All of the elements required for service connection have 
therefore been met.  The Board therefore finds that the 
evidence supports the veteran's claim that a psychiatric 
disorder resulted from a disease or injury incurred in active 
service.  
The veteran's claim of entitlement to service connection for 
a psychiatric disorder, specifically depression/dysthymia, is 
granted.


ORDER

Service connection for depression/dysthymia is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



